—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered September 23, 1991, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements and identification testimony.
Ordered that the judgment is affirmed.
The defendant was convicted of shooting a man to death after an altercation between two street groups.
The defendant argues on appeal that the indictment should have been dismissed as being based on perjured testimony. This contention was not raised in the Supreme Court and is, therefore, not properly before this Court (see, CPL 470.05 [2]; People v Buckley, 75 NY2d 843). In any event, were we to reach this argument in the exercise of our interest of justice *442jurisdiction, we would hold that the defendant was not prejudiced and that the integrity of the proceeding was not impaired (see, CPL 210.35 [5]; People v Darby, 75 NY2d 449). In addition, the hearing court correctly held that the defendant’s waiver of his Miranda rights was knowing, voluntary, and intelligent (see, People v Anderson, 42 NY2d 35; People v Hassel, 180 AD2d 819; People v McAvoy, 142 AD2d 605) and that the identifications challenged were merely confirmatory (see, People v Rodriquez, 79 NY2d 445; People v Collins, 60 NY2d 214; People v Gissendanner, 48 NY2d 543). Thompson, J. P., Balletta, Rosenblatt and Florio, JJ., concur.